JUDGMENT

                                  Court of Appeals
                             First District of Texas
                                   NO. 01-13-00233-CV

JAY H. COHEN, INDIVIDUALLY AND AS TRUSTEE OF THE JHC TRUSTS I AND
                            II, Appellant

                                             V.

                          NEWBISS PROPERTY, LP, Appellee

  Appeal from the 234th District Court of Harris County. (Tr. Ct. No. 2010-20973A).

       This case is an appeal from the final judgment signed by the trial court on February
8, 2013. After submitting the case on the appellate record and the arguments properly
raised by the parties, the Court holds that the trial court’s judgment contains no reversible
error. Accordingly, the Court affirms the trial court’s judgment.

       The Court orders that the appellant, Jay H. Cohen, Individually and as Trustee of
the JHC Trusts I and II, pay all appellate costs.

       The Court orders that this decision be certified below for observance.

Judgment rendered February, 26, 2015.

Panel consists of Chief Justice Radack and Justices Massengale and Huddle. Opinion
delivered by Chief Justice Radack.   y